Third District Court of Appeal
                               State of Florida

                           Opinion filed March 4, 2015.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                              No. 3D14-2859
                  Lower Tribunal Nos. 11-19071 & 12-19375
                            ________________


                               Shayon Hugger,
                                    Appellant,

                                         vs.

                            The State of Florida,
                                    Appellee.



      An Appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from the
Circuit Court for Miami-Dade County, Stacy D. Glick, Judge.

      Shayon Hugger, in proper person.

     Pamela Jo Bondi, Attorney General, and Jacob Addicott, Assistant Attorney
General, for appellee.


Before SHEPHERD, C.J., and FERNANDEZ and LOGUE, JJ.

      LOGUE, J.
      Shayon Hugger appeals an order summarily denying his motion for

correction of jail credit under Florida Rule of Criminal Procedure 3.801. “The

award of jail time credit is mandatory under section 921.161, Florida Statutes,

unless the record clearly shows that the defendant waived his or her entitlement to

such credit.” Briggs v. State, 929 So. 2d 1151, 1153 (Fla. 5th DCA 2006). In this

case, the trial court failed to attach portions of the record which show that Hugger

waived his entitlement to jail credit. As the State concedes, the trial court erred.

See Langdon v. State, 947 So. 2d 460 (Fla. 3d DCA 2007) (“On appeal from a

summary denial, this court must reverse unless the postconviction record shows

conclusively that the appellant is entitled to no relief”) (internal citation omitted);

Hagans v. State, 114 So. 3d 418, 419 (Fla. 5th DCA 2013) (“Although [the

defendant] could have waived both his credit for time served in prison on the

original sentence and his credit for time served before sentencing as part of his

negotiated plea agreement, such waiver must be clearly shown on the record and

cannot be presumed.”).

      We reverse and remand with instructions to attach portions of the record

which show that Hugger waived his entitlement to jail credit; alternatively, if

Hugger did not waive his right to credit for time served, then he is entitled to relief.

Id. at 419.

      Reversed and remanded with instructions.



                                           2